MEMORANDUM
PER CURIAM:
The Interstate. Commerce Commission, by virtue of Sections 1(18), 1(19), 1(20) and 1(22) of the Interstate Commerce Act, 49 U.S.C. §§ 1(18), 1(19), 1(20) and 1(22), has exclusive and plenary jurisdiction to regulate interstate com*1060merce, including the abandonment of railroad lines transporting intrastate traffic as part of a larger interstate railroad system. Colorado v. United States, 271 U.S. 153, 46 S.Ct. 452, 70 L.Ed. 878 (1925). This Court has jurisdiction to review the Order permitting abandonment issued by the Interstate Commerce Commission by virtue of Title 28, U.S.C. § 1336.
The standard of review in such a ease has been articulated by Mr. Justice Brandeis in Colorado v. United States, supra, at p. 168, 46 S.Ct. at p. 456:
“The sole test prescribed is that abandonment be consistent with public necessity and convenience. In determining whether it is, the Commission must have regard to the needs of both intrastate and interstate commerce. The benefit to one of the abandonment must be weighed against the inconvenience and loss to which the other will thereby be subjected. Conversely, the benefits to particular communities and commerce of continued operation must be weighed against the burden thereby imposed upon other commerce. . . . The result of this weighing — the judgment of the Commission — is expressed by its order granting or denying the certificate.”
The scope of judicial review of orders of the Interstate Commerce Commission is limited to ascertaining whether there is warrant in the law and the facts for what the Commission has done. Unless there has been prejudicial departure from requirements of the law or abuse of the Commission’s discretion, the reviewing court is without authority to intervene. United States v. Pierce Auto Freight Lines, Inc., 327 U.S. 515, 66 S.Ct. 687, 90 L.Ed. 831 (1946); Great Northern Railway Company v. United States, 209 F.Supp. 238 (D. Minn., 1962). This standard has been specifically applied to reviewal of orders authorizing abandonment of a railroad line in Moeller v. Interstate Commerce Commission, 201 F.Supp. 583 (D.C.Iowa, 1962). See also Nebraska ex rel. Nebraska State Ry. Commission v. United States, 255 F.Supp. 718 (D.Nebraska, 1966) for the function of a three-judge statutory court in reviewing an I.C.C. abandonment order.
In this case, the Commission determined that Minneapolis Industrial Railway Company had sustained operating losses on that portion of the line to be abandoned and was in financial difficulty, and that Chicago, North Western Railway Company had incurred operating losses for its entire lines for a number of years; that an expenditure of over $1.1 million would be required for repairs to rehabilitate the physical condition of the line; that annual maintenance expense thereafter would exceed $165,000; that the traffic on the line was declining; that all industrial development at Hutchinson, Minnesota, now being served by Minneapolis Industrial Railway, would continue to be served following abandonment by the Great Northern Railroad (now Burlington-Northern) as a condition of the abandonment; that even if repairs were made, there was no indication that the traffic or economic condition of the line would improve; that the portion of the line west of Hutchinson was already out of service because of a series of derailments; and therefore, the continuation of service by Minneapolis Industrial Railway would amount to an undue burden on interstate commerce when weighed against public needs and benefits. The Commission further stated that the real concern of the shippers was a desire to preserve existing rail shipping rates which were presently lower than motor carrier rates, and that while some shippers would be inconvenienced by abandonment, none asserted they would have to cease operations, since regulated and unregulated motor carrier service was available as alternate transportation. Preservation of rate structure is not a controlling factor in an abandonment proceeding. Southern Pacific Co. Abandonment, 317 I.C.C. 489.
 Upon reviewal of the record as a whole, it is the opinion of this Court *1061that the ultimate conclusion of the Commission that public convenience and necessity permit the abandonment, subject to conditions not at issue in this proceeding, is based upon adequate findings supported by substantial evidence produced or submitted at the hearing level and reflects a balancing of the benefits of continued operation against the burdens imposed upon interstate commerce as required by Colorado v. United States, supra. Where the demands of public convenience and necessity are slight, the required showing of undue burden upon interstate commerce is correspondingly lowered. Southern R. Co. v. North Carolina, 376 U.S. 93, 84 S.Ct. 564, 11 L.Ed.2d 541 (1964). That a different trier of fact could possibly reach a differing conclusion is not within the province of this Court to determine. United States v. Pierce Auto Freight Lines, Inc., supra; Nebraska ex rel. Nebraska State Ry. Commission v. United States, supra.